~ THE DEFENDANT:
ed pleaded guilty to count(s) 1 of Complaint

’ AO 245B (Rev’.02/08/2019) Judgment in a Criminal Petty Case (Modified) ” . . Page 1 a O)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. . oo (For Offenses Committed On or After November 1, 1987) .

Felix Lopez-Flores Case Number: 3:19-mj-23020 "

 

Rebecca C Fist

Defendant's Attorne

 
   

 

REGISTRATION NO. 87778298.

 

 

 

 

 

SOUTHERN LST TOF GAL CORNIA

 

 

 

 

 

. C1 was found. guilty to count(s) 7 co | faye peouty|
after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count), which involve the following offense(s):

Title & Section Nature of Offense - . Count Number(s)

8:1325 . ILLEGAL ENTRY (Misdemeanor) : . . 1 .
LC The defendant has been found not guilty on count(s) |
1 Count(s) . . dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to. the custody of the United States Bureau of Prisons to be, :
imprisoned fora term of:

 

\TIME SERVED 0 | | days

EK] Assessment: $10 WAIVED. & Fine: WAIVED

‘Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’ $ possession at the time of arrest upon their deportation or removal.

Cl Court recommends defendant be deported/removed with relative, : charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and |

United States Attorney of any material change in the defendant's economic circumstances.

_ Tuesday, July 30, 2019
Date of Imposition of Sentence

A

HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 

Received

 

Clerk’s Office Copy - | os oO - 3:19:mj-23020

 

 
